internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-106229-99 date date legend x a b d1 d2 d3 state this responds to the letter dated date and prior correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows x is a corporation organized under the laws of state which made a valid s_corporation_election effective d1 on d2 x stock was issued to a a nonresident_alien although a is married to b a citizen_of_the_united_states a and b did not initially elect to subject a to tax as a united_states_resident but have subsequently filed an election under sec_6013 and the accompanying income cc dom p si 1-plr-106229-99 tax regulations along with a d3 individual tax_return filed jointly with b to have a taxed as a resident_of_the_united_states effective beginning in the d3 tax_year x and its shareholders intended for x to be an s_corporation before and after the issuance of the x stock to a law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have a nonresident_alien as a shareholder sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that cc dom p si 1-plr-106229-99 taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 sec_6013 provides that generally a nonresident_alien_individual with respect to whom this subsection is in effect for the taxable_year is treated as a resident_of_the_united_states for purposes of chapter for all of the taxable_year sec_6013 provides that an individual with respect to whom this subsection is in effect is any individual who at the close of the taxable_year for which an election is made is a nonresident_alien_individual married to a citizen or resident_of_the_united_states if both spouses make the election to have the benefits of this subsection apply to them sec_6013 provides that an election made under this subsection applies to the taxable_year for which it was made and to all subsequent taxable years until terminated except that an election shall not apply to any taxable_year if neither spouse is a citizen or resident_of_the_united_states at any time during the year pursuant to sec_6013 an election is terminated as the earliest of a revocation by either taxpayer the death of either taxpayer the legal_separation of the couple or the termination by the secretary_of_the_treasury if an election made under sec_6013 for any two individuals is terminated for any taxable_year the two individuals are ineligible under sec_6013 to make an election under this subsection for any subsequent tax_year sec_1_6013-6 of the income_tax regulations provides that generally an election under this section is made by attaching a statement to a joint income_tax return or a joint amended income_tax return for the first taxable_year for which the election is to be in effect conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d2 when x’s stock was issued to a we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to cc dom p si 1-plr-106229-99 be an s_corporation from d2 provided that the election to have a taxed as a resident_of_the_united_states is effective beginning in the d3 tax_year and that x’s s election is not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
